Citation Nr: 0608048	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  02-20 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to an increased evaluation for hearing loss, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for the residuals 
of a blasting cap wound of the right biceps, currently rated 
as 10 percent disabling.

5.  Entitlement to an increased evaluation for the residuals 
of a blasting cap wound of the right leg, currently rated as 
10 percent disabling.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from August 1967 to August 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico that, in 
part, denied the appellant's claim of entitlement to 
increased ratings for his hearing loss, right arm and right 
leg disabilities as well as denying the reopening of his 
claims for service connection for a psychiatric disorder and 
a low back disorder.

An August 1970 rating decision adjudicated a number of 
issues, including the issue of entitlement to service 
connection for a back disorder.  It is unclear from the 
record that the appellant was provided with notice of that 
denial of service connection for a back disorder.  That issue 
was not addressed again until the appellant's June 2000 
written statement.  The RO provided the appellant with 
notice, in August 2000, that new and material evidence was 
needed for his back claim, but he was not provided notice of 
what was required to establish service connection.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

In view of the Board's inability to confirm that proper 
notice of the 1970 rating action was sent, the issue of 
service connection for a back disorder is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The RO denied the appellant's claim of entitlement to 
service connection for a psychiatric disorder in a rating 
action issued in August 1970.

2.  The RO denied the reopening of the appellant's claim of 
entitlement to service connection for a psychiatric disorder 
in a rating action issued in December 1992; the appellant was 
notified of the denial the next month but did not appeal.

3.  The RO again denied the appellant's claim of entitlement 
to service connection for a psychiatric disorder in a rating 
action issued in August 1993; that denial was upheld by the 
Board on a de novo basis in an unappealed decision issued in 
April 1996.

4.  The evidence submitted subsequent to the unappealed April 
1996 Board decision does not bear directly and substantially 
upon the claim for service connection for a psychiatric 
disorder, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
underlying claim.

5.  The appellant's right ear hearing loss disability is 
manifested by Level III and Level II hearing acuity in the 
right ear. 

6.  The appellant's left ear hearing loss disability is 
manifested by Level II hearing acuity in the left ear. 

7.  The appellant was not hospitalized for more than a month 
as a result of his blasting cap fragment wound to the right 
arm or the right leg, and there is no x-ray confirmation that 
metallic fragments were retained.

8.  There is no evidence of the characteristic loss of deep 
fascia or muscle substance, impairment of muscle tonus, loss 
of power, or lowered threshold of fatigue in the right arm or 
in the right leg.

9.  The right leg injury involves both the quadriceps muscle 
and the hamstring muscle.

10.  The residual right arm and right posterior knee scars 
are small, well healed and tender to palpation. 

11.  The residual right anterior knee scar is small, well 
healed and nontender.

12.  None of the appellant's disabilities is so unusual as to 
render application of the regular schedular provisions 
impractical. 


CONCLUSIONS OF LAW

1.  The April 1996 Board decision that denied the appellant's 
claim of entitlement to service connection for a psychiatric 
condition is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2005).

2.  The evidence received subsequent to the April 1996 Board 
decision is not new and material, and does not serve to 
reopen the appellant's claim of entitlement to service 
connection for a psychiatric disorder.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for a bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.101, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.85, Table VI and Table VII, 4.86, Diagnostic 
Code 6100 (2005).

4.  The criteria for an evaluation in excess of 10 percent 
for the right arm disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.101, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.41, 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 
4.52, 4.53, 4.54, 4.55, 4.56, 4.59, 4.73, Diagnostic Codes 
5305, 5307 (2005).

5.  The criteria for a 30 percent rating, but not more, have 
been met for the blasting cap fragment wounds of the right 
leg, MG XIII and MG XIV.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.41, 
4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54, 
4.55, 4.56, 4.59, 4.73, Diagnostic Codes 5312, 5313, 53147 
(2005).

6.  The criteria for an evaluation of 10 percent each, but 
not more, for the right biceps scar and the right posterior 
knee scar have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (as in effect 
prior to and from August 30, 2002).

7.  The criteria for a separate compensable evaluation for 
the right anterior knee scar have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (as in effect prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claims by correspondence dated 
in August 2000, and March 2001; these documents informed the 
appellant of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  

In addition, in the October 2002 Statement of the Case (SOC) 
and the September 2005 Supplemental Statement of the Case 
(SSOC), the RO informed the appellant about what the evidence 
had to show to establish entitlement to the reopening of a 
claim, to an increased evaluation for hearing loss and to 
increased evaluations for the right arm and leg residuals of 
a blasting cap explosion.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

Even though the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's four claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  VA medical treatment reports were 
obtained and associated with the claims file.  The appellant 
was informed about the kinds of evidence that were required 
and the kinds of assistance that VA would provide.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the VCAA.  Therefore, 
there is no duty to assist or notify that is unmet.

All relevant facts with respect to the claims addressed below 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that he is entitled to service 
connection for a psychiatric disorder.  He also contends that 
his hearing loss, right arm and right leg disabilities at 
issue in this case are more severely disabling than reflected 
by the currently assigned. 

I.  New and material evidence claim

38 C.F.R. § 3.156(a), which defines new and material 
evidence, was amended in 2001, and that amendment applies to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45620 (2001).  That amendment does not apply in 
this case as the appellant's claim to reopen was filed in 
June 2000.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).  (While 38 C.F.R. § 3.156(a) was 
amended during the pendency of this appeal, the amendment 
does not apply in this case, as it applies only to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620 (2001).  The veteran's claims to reopen were filed 
before August 2001.)  Whether new and material evidence is 
submitted is also a jurisdictional test--if such evidence is 
not submitted, then the claim cannot be reopened.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  In order to 
reopen a claim, the claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  

The appellant's claim for service connection for a 
psychiatric disorder was originally denied in an August 1970 
rating decision; the denial was confirmed in a December 1992 
rating decision.  The appellant was notified the next month 
and did not appeal.  The RO subsequently continued the denial 
in a rating decision issued in August 1993.  The veteran 
appealed that denial and the Board denied service connection 
for a psychiatric disorder on a de novo basis in a decision 
issued in April 1996.  The case on appeal stems from a 
January 2002 rating action that denied the reopening of the 
claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The April 1996 Board decision, 
the last time the appellant's psychiatric disorder service 
connection claim was disallowed on any basis, is final and 
the claim may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156(a).  Therefore, the appellant's claim may be reopened 
only if new and material evidence has been secured or 
presented since the April 1996 Board decision.  See Glynn v. 
Brown, 6 Vet. App. 523 (1994).

The evidence considered by the Board in reaching its April 
1996 decision included the appellant's service medical 
records; a VA Form 21-526 submitted by the appellant in 
December 1969; the reports from VA medical examinations 
conducted in June 1970, April 1974, and April 1993; private 
treatment reports dated in 1983; the reports of the VA 
inpatient and outpatient medical treatment rendered between 
1983 and 1990; the testimony of the appellant given at 
personal hearings conducted at the RO in September 1991, and 
November 1993; and various written statements submitted by 
the appellant.

Review of the appellant's service medical records reveals no 
complaints or treatment for any acquired psychiatric 
disorder.  At the time of his May 1969 separation 
examination, the appellant complained of nervous trouble.  
The examiner noted a mild nervous condition by history, and 
added that the appellant had not been seen by a doctor for 
it.  The separation examination yielded normal psychiatric 
findings.

The appellant filed his initial claim for service connection 
for a nervous condition in December 1969.  The appellant 
underwent a VA examination in June 1970; the examiner noted 
that the appellant was a shy, very sad looking individual and 
that his talk was underproductive, although relevant.  The 
appellant's mood was depressed without suicidal or homicidal 
ideation.  There was no evidence of thought disorder and his 
thought content was filled with ambivalence, feelings of 
rejection, inadequacy, and tremendous dependency needs.  His 
memory, general information, and calculation abilities were 
poor.  He showed hysterical-impulsive reaction when faced 
with hypothetical stress producing situations.  The appellant 
had no insight  into the nature of his illness.  The examiner 
rendered a diagnosis of inadequate personality with marked 
depressive, dependent, and hysterical characteristic 
features.

The RO issued a rating decision in August 1970 that denied 
service connection for a nervous condition.  The RO found 
appellant's condition to be a constitutional or developmental 
abnormality and therefore not a disability under the law.

The April 1974 VA examination did not include any psychiatric 
findings.  The 1983 private medical records likewise make no 
mention of psychiatric findings.

Review of the appellant's VA treatment records reveals that 
he was hospitalized for treatment of alcohol dependency with 
alcohol withdrawal in April 1990.  He was noted to continue 
to drink after his May 1990 discharge from the hospital.  A 
May 1990 note indicates that the appellant had mild dementia 
that was associated with his alcohol use.

A VA psychiatric examination was scheduled in December 1992, 
but the appellant failed to report.  A rating decision issued 
in December 1992 continued to deny service connection based 
on the evidence of record.

The appellant underwent a VA examination in April 1993.  The 
examiner noted that the appellant's medical records indicated 
his only treatment of record for a 'neuropsychiatric' 
disorder was treatment for alcohol dependence.  At the time 
of the examination, the appellant was not receiving any 
alcohol dependence treatment nor was he enrolled in any 
program.  He was currently drinking on a daily basis and had 
a very strong denial of his alcohol dependence.  During the 
interview, the appellant's responses were relevant and 
coherent, with no evidence of psychotic symptomatology.  He 
was not suicidal or homicidal, although he described symptoms 
of anxiety, poor sleep, and intolerance to noise.  His mood 
was tense and apprehensive.  While he was oriented to person, 
place, and time, his memory and intellectual functioning were 
average, his judgment was fair, and his insight was very 
poor.  The examiner rendered a diagnosis of a substance abuse 
disorder-namely, alcohol dependence and described the 
condition as active and continuous. 

The appellant testified during his September 1991 personal 
hearing at the RO that noise made him nervous.  The appellant 
testified at his November 1993 personal hearing held at the 
RO that he stayed in a room in his house and did not 
socialize.  He said that this started in Vietnam when his 
nerves were affected a lot.  The appellant reported that he 
had received treatment in service for an emotional condition, 
but he could not remember when that was.  He said that 
memories of Vietnam made him nervous and that he drank and 
used home remedies to calm his nerves.  The appellant's 
representative contended that the alcoholism was an escape 
from the nervous condition.

The evidence added to the claims file after the April 1996 
Board denial includes the appellant's VA Form 21-526 
submitted in November 1997; VA hospital records dated in 
November 1997; VA treatment records dated between 1999 and 
2000; various VA medical examination reports dated between 
February 1998 and December 2004; and various written 
statements submitted by the appellant and his representative.

Review of the medical evidence added to the record after the 
April 1994 rating decision reveals that the appellant had 
been diagnosed with and/or treated for refraction error, 
tinnitus, hearing loss, balance problems, hemorrhoids, high 
blood pressure, angina, reflux, degenerative joint disease, 
chronic back pain, chronic organic brain syndrome, cerebral 
and cerebellar atrophy, alcohol dependence and alcohol 
withdrawal.  There are no clinical findings or assessments 
that link any one of the appellant's current psychiatric 
diagnoses to service or to any incident relating to service.  
Service connection is generally denied for alcohol abuse and 
related conditions when those disabilities are attributed to 
a veteran's willful misconduct; none of the medical evidence 
added to the record after the April 1996 Board decision 
establishes that the appellant's alcohol abuse was other than 
willful misconduct.

The specified basis for the initial disallowance of the 
appellant's claim for service connection for a psychiatric 
disorder was that the competent medical evidence of record 
did not reveal the appellant to have demonstrated any 
psychiatric condition during service or within one year of 
his separation from service that was due to something other 
than a constitutional defect.  The April 1996 Board decision 
held that no competent evidence demonstrating a connection 
between service and an acquired psychiatric disorder had been 
received.  The appellant contends that his current 
psychiatric pathology is related to his Army service.

The Board concludes that the items of evidence received since 
the April 1996 Board denial are "new" because they were not 
previously of record.  However, the evidence is not 
"material" because the evidence by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Rather it merely confirms that the appellant has 
current psychiatric pathology, without offering any 
indication of a causal link or nexus between any type of 
psychiatric disorder and the appellant's service.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).  (Observing that evidence of the 
appellant's current condition is not generally relevant to 
the issue of service connection, absent some competent 
linkage to military service).  



The post-service records are without evidence of any 
psychiatric disorder that is not linked to alcohol abuse.  
The evidence added to the record since April 1996 does not 
address or contradict the reasoning offered in support of the 
April 1996 Board decision.  In other words, it does not tend 
to support the veteran's claim in a manner not already shown 
in April 1996.  The newly received evidence merely 
demonstrates what was already known in April 1996, namely 
that the veteran had had treatment for psychiatric problems.  
It has no direct bearing on the issue of entitlement to 
service connection for a psychiatric disorder, and therefore, 
is not material.  See Shoop v. Derwinski, 3 Vet. App. 45 
(1992).

The Board has considered the appellant's statements that his 
psychiatric pathology is a result of event that occurred 
during his active military service.  These statements are not 
competent evidence of a nexus between any mental condition 
and the appellant's Army service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The appellant 
has not shown that he has the requisite competence.  Nor has 
the appellant's representative.

The Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).  The Board finds that the evidence 
submitted subsequent to the April 1996 Board decision does 
not provide relevant information as to the question of 
whether the appellant suffers from psychiatric pathology as a 
result of his active service more than thirty-five years ago.  
No competent medical opinion linking the appellant's alcohol 
dependence, the associated dementia and brain atrophy or any 
other psychiatric condition with any incident of service has 
been received since the April 1996 Board decision.  

For the reasons set forth above, none of the evidence added 
to the record since the April 1996 Board decision, either by 
itself or in the context of all the evidence, is new and 
material evidence sufficient to reopen the appellant's claim 
for entitlement to service connection for a psychiatric 
disorder.  Therefore, the claim is not reopened.

II. Increased rating claims

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

A.  Hearing loss claim

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 hertz (cycles per second).  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from level I, 
for essentially normal acuity, to level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  Service 
connection for bilateral sensorineural hearing loss was 
established by a rating decision, effective as of May 1990.  

On the VA audiometric evaluation conducted in August 2000, 
pure tone thresholds, in decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
25
25
90
95
59
Left
30
40
70
80
55

Speech recognition ability was 88 percent in each ear.  These 
findings result in a corresponding designation of Level III 
hearing acuity in the right ear and Level II hearing acuity 
in the left ear.  Under Table VII, these levels should result 
in a noncompensable evaluation.  Pursuant to these findings 
and apparently without consideration of the speech 
recognition scores, the RO assigned a 10 percent disability 
evaluation.  Diagnostic Code 6100. 

On the VA audiometric evaluation conducted in December 2004, 
pure tone thresholds, in decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
25
25
80
90
55
Left
30
45
60
80
54

Speech recognition ability was 88 percent in each ear.  These 
findings result in a corresponding designation of Level II 
hearing acuity in the right ear and Level II hearing acuity 
in the left ear.  Again, under Table VII, these levels should 
result in a noncompensable evaluation.  Pursuant to these 
findings, the RO continued the 10 percent disability 
evaluation.  Diagnostic Code 6100.  

The current rating criteria provide for rating exceptional 
patterns of hearing impairment under 38 C.F.R. § 4.86.  The 
appellant's test results do not meet the requirements of this 
section, however, as the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more, nor is the puretone threshold 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  The Board is aware of the appellant's 
contentions concerning his difficulty in hearing.  However, 
the objective clinical evidence of record simply does not 
support an evaluation in excess of 10 percent for his 
bilateral hearing loss disability.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 
Under Diagnostic Code 6100, a zero percent evaluation is 
assigned where hearing is at Level III or less for one ear 
and Level II for the other.  Under current regulations, a 
zero percent rating was yielded by the August 2000 VA 
audiometric examination results and by the December 2004 VA 
audiometric examination results.  The requirements of 
38 C.F.R. § 4.85 set out the numeric levels of impairment 
required for each disability rating, and those requirements 
are mandatory.  The Board must accordingly find that the 
preponderance of the evidence is against the appellant's 
claim for an evaluation in excess of 10 percent for his 
bilateral hearing loss disability.  

Referral of the appellant's case to the Under Secretary for 
Benefits or Director of the Compensation and Pension Service 
for consideration of an extraschedular evaluation has been 
considered by the Board.  However, under the facts here 
presented, the Board finds that such referral is not 
warranted.  The evidence and allegations in this case show 
only that the appellant's hearing impairment is manifested by 
those problems that are directly addressed by schedular 
criteria, namely, decreased auditory acuity and interference 
with speech recognition.  No evidence has been presented to 
show that his disability picture is such that it would 
produce impairment of earning capacity beyond that reflected 
in the VA rating schedule, or would affect earning capacity 
in ways not already contemplated by the schedule.  Nor has 
evidence been presented to show that the appellant's case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  In the absence of any such evidence, referral 
under 38 C.F.R. § 3.321(b)(1) is not warranted.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (2001). 

B.  Residuals of blasting cap fragment wounds

In April 1968, the appellant incurred fragment wounds of the 
right arm and leg when a blasting cap he had picked up and 
then thrown away exploded.  In considering the residuals of 
injury, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41.  Evaluation of injury includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  See 38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Under the criteria for rating muscle injuries, disabilities 
are characterized as either slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56.

A slight muscle injury involves a simple wound of muscle 
without debridement or infection.  The service medical 
records should reflect a superficial wound with brief 
treatment and return to duty, and healing with good 
functional results.  There should be no consistent complaint 
of loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, or uncertainty of 
movement.  The scar should be minimal, and there should be no 
evidence of fascial defect, atrophy, or impaired tonus.  
There should be no impairment of function or retained 
metallic fragments.  38 C.F.R. § 4.56(d)(1).

A moderate disability of the muscles anticipates a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be a 
history of hospitalization for a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Objective findings should include 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).

Moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include indications on deep 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 38 
C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which provided that a 
veteran may not be rated separately for the described 
conditions.  The Court held that the conditions were to be 
rated separately under 38 C.F.R. § 4.25, unless they 
constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14. Esteban, at 261.  The 
critical element cited was "that none of the symptomatology 
for any one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  Id. at 262.  In this regard, muscle injury 
ratings will not be combined with peripheral nerve paralysis 
ratings for the same part, unless affecting entirely 
different functions. 38 C.F.R. § 4.55(a).  The provisions of 
38 C.F.R. § 4.55(e) provide that, for compensable muscle 
group injuries which are in the same anatomical region but 
which do not act on the same joint, the evaluation for the 
most severely injured muscle group will be increased by one 
level and used as the combined evaluation for the affected 
muscle groups.  

Review of the appellant's service medical records reveals 
that the appellant was treated for superficial missile 
fragment wounds of the right arm and leg in April 1968.  The 
wounds were debrided and cleaned and he was returned to duty.  
There was no artery or nerve involvement in either the arm or 
the leg (pre-tibial region).

The appellant underwent a VA medical examination in July 
1970.  The examiner noted the blasting cap explosion and that 
the fragments had entered only dermis.  The wounds were 
described as superficial with no injury to deep tissues.  The 
appellant complained of leg pain, but the examiner did not 
find any functional impairment.  The examiner stated that 
there were minimal residuals of the arm and leg wounds.

The appellant underwent another VA medical examination in 
April 1974; the examiner noted that no fragments were 
palpable.  The scars were non-tender and non-adherent.  The 
appellant exhibited full range of motion of the right elbow 
and the right knee.  The examiner stated that there were no 
neurological deficits and concluded that the residuals of the 
right arm and right leg wounds were minimal.  

1.  Right arm claim

By rating action in August 1970, service connection was 
established for the residuals of a missile fragment wound to 
the right arm.  The RO determined that the right arm wound 
involved Muscle Group VII, and a 10 percent evaluation was 
assigned, effective from August 1969.  The 10 percent 
evaluation has remained in effect ever since. 

The appellant underwent a VA scar examination in August 1980; 
he complained of an aching pain in his arm.  On physical 
examination, a two centimeter by a half centimeter scar was 
observed on the anterior aspect of the right biceps.  There 
was no adherence of the scar.  There was no ulceration or 
breakdown of the skin.  The examiner thought there might be a 
mild depression possibly representing some mild subcutaneous 
tissue loss.  The examiner stated that there was no 
disfigurement or limitation of function.  

The appellant underwent a VA muscle examination in December 
2004; the examiner reviewed the appellant's records.  The 
appellant stated that he had not visited any doctors for 
treatment of his right arm wound residuals.  He reported 
right arm pain that was precipitated by doing yard work or by 
grabbing a heavy object.  He complained of occasional 
moderate pain.  On physical examination, there was an entry 
scar that was two centimeters long and half a centimeter 
wide.  There was no exit wound.  The linear scar was located 
on the right medial biceps area; the examiner stated that the 
brachii muscle was involved.  The examiner also noted 
hypersensitivity in the right biceps scar and stated that the 
scar was tender to palpation.  There were no adhesions, 
tendon damage or bone, joint or nerve damage.  Muscle 
strength of the biceps was normal (5/5).  There was no muscle 
herniation.  The examiner stated that the muscle groups of 
the right biceps could move the joints independently through 
the usual range of motion, although there was some limitation 
due to pain alone.  The appellant also displayed limitation 
by pain following repetitive use of the right elbow, but 
there was no limitation caused by fatigue, weakness or lack 
of endurance.  

The veteran is right-handed, as reflected by his report of 
medical history at the time of his separation examination in 
May 1969.  He is currently assigned a 10 percent evaluation 
for moderate residuals of the blasting cap fragment wound to 
the right arm under Diagnostic Code 5307 for impairment of 
Muscle Group (MG) VII.  MG VII governs flexion of the wrist 
and fingers.  Moderately severe impairment of MG VII of the 
dominant arm is assigned a 30 percent disability rating.  
Severe impairment of MG VII of the dominant hand is assigned 
a 40 percent disability rating.



An initial matter that is reasonably raised is whether the 
veteran's muscle injury has been incorrectly rated as an 
injury to MG VII.  The December 2004 VA examiner stated that 
the muscle involved was the brachii muscle, while the earlier 
VA examiners did not identify specific muscle group 
involvement for the right arm.

The RO placed the disability under MG VII without 
articulating the basis for the selection or noting any 
description of muscle group damage.  The RO did not adjust 
the Diagnostic Code thereafter although the comprehensive VA 
examination in 2004 identified MG V (biceps, brachii) 
involvement.  However, the rating scheme is the same for the 
dominant extremity, 10 percent for moderate and 30 percent 
for moderately severe, under both of these Diagnostic Codes.

Based on a review of the evidence of record, the Board 
concludes that the current disability rating is appropriate.  
In order for a moderately severe disability evaluation to be 
assigned, a through and through or deep open penetrating 
wound by a small high velocity missile or a large low-
velocity missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring must be 
shown.  These findings are not of record.  In addition, there 
is no history of hospitalization for a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, and if present, evidence of 
inability to keep up with work requirements.  There are no 
objective findings indicative of any loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
were normal.  38 C.F.R. § 4.56(d)(3). 

The only reference to residual disability to the right arm is 
the finding of pain and pain on use in the December 2004 VA 
examination.  There is no reference to right arm disability 
in any of the private or VA outpatient records covering the 
period from 1983 through 2000.  In the absence of medical 
evidence showing moderately severe or severe right arm 
disability that would warrant a disability rating in excess 
of 10 percent, the Board finds that the 10 percent rating is 
appropriate and fully comports with the applicable schedular 
criteria.  See 38 C.F.R. § 4.73, Diagnostic Codes 5305, 5307; 
see also Butts, 5 Vet. App. at 539.

The Board finds no reason for referral to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  That is, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or interference with employment, to 
suggest that the appellant's right arm blasting cap wound 
disability is not adequately compensated by the regular 
rating schedule.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a rating in excess of 10 percent for residuals 
of a blasting cap fragment wound to the right arm, involving 
Muscle Group V.  Because the preponderance of the evidence is 
against allowance of this issue, the benefit of the doubt 
doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 
1361 (2001).

2.  Right leg claim

The appellant underwent a VA scar examination in August 2000; 
he complained of chronic pain in his right leg with pain on 
ambulation.  He also complained of some loss of strength of 
the right lower extremity.  On physical examination, a two 
centimeter by one centimeter scar was observed on the 
anterior aspect of the right distal femur.  A two centimeter 
by one centimeter scar was observed on the posterior aspect 
of the right knee (popliteal area).  There was no adherence 
of the scars.  There was no ulceration or breakdown of the 
skin.  The examiner stated that there was no disfigurement or 
limitation of function.  

The appellant underwent a VA muscle examination in December 
2004; the examiner reviewed the appellant's records.  The 
appellant stated that he had not visited any doctors for 
treatment of his right leg wound residuals.  He reported 
right leg pain that was precipitated by walking and sleeping.  
He complained of occasional moderate pain.  On physical 
examination, there was an entry scar on the right anterior 
knee that was two centimeters round.  There was an exit wound 
scar on the posterior knee in the popliteal area; this scar 
was round in shape.  The examiner stated that the quadriceps 
and hamstring muscles were involved.  The examiner also 
stated that the right posterior knee scar was tender to 
palpation.  There were no adhesions, tendon damage or bone, 
joint or nerve damage.  Muscle strength of the quadriceps and 
hamstring muscles was normal (5/5).  There was no muscle 
herniation.  The examiner stated that the muscle groups of 
the right quadriceps could move the joints independently 
through the usual range of motion, although there was some 
limitation due to pain alone.  There was no limitation caused 
by fatigue, weakness or lack of endurance.

The appellant is currently assigned a 10 percent disability 
rating for moderate residuals under Diagnostic Code 5312, 
Muscle Group XII, involving the anterior muscles of the leg 
and the flexion of the toes.

Again, an initial matter that is reasonably raised is whether 
the veteran's muscle injury has been incorrectly rated as an 
injury to MG XII.  The December 2004 VA examiner stated that 
the muscles involved were the quadriceps muscle and the 
hamstring muscle, while the earlier VA examiners did not 
identify specific muscle group involvement for the right leg.

The RO placed the disability under MG XII without 
articulating the basis for the selection or noting any 
description of muscle group damage.  The RO did not adjust 
the Diagnostic Code thereafter although the comprehensive VA 
examination in 2004 identified MG XIII (hamstring) and MG XIV 
(quadriceps) involvement.  The rating scheme is the same with 
10 percent for moderate and 30 percent for moderately severe, 
under both of these Diagnostic Codes; but for MG XII, a 
moderately severe rating is evaluated as 20 percent 
disabling.

Because the appellant's right leg muscle group injuries are 
in the same anatomical region and act on different joints, 
the knee and the hip, 38 C.F.R. § 4.55(f) is for application.  
Under that provision, the evaluation for the most severely 
injured muscle group will be increased by one level and used 
as the combined evaluation for the affected muscle groups.  
In order for a moderately severe disability evaluation to be 
assigned to either MG XIII or MG XIV, a through and through 
or deep open penetrating wound by a small high velocity 
missile or a large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring must be shown.  Other than a through 
and through wound, these findings are not of record.  In 
addition, there is no history of hospitalization for a 
prolonged period of treatment of either the entry wound or 
the exit wound with a record of cardinal symptoms consisting 
of loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and if present, evidence of inability to keep up 
with work requirements.  There are no objective findings 
indicative of any loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side.  
Tests of strength and endurance were normal.  38 C.F.R. 
§ 4.56(d)(3).

The objective findings do not reflect a moderately severe 
muscle disability of either the hamstring or the quadriceps 
muscle.  Consequently, a 30 percent rating is not warranted 
under either under Diagnostic Code 5313 or Diagnostic Code 
5314.  By application of 38 C.F.R. § 4.55(f), the appellant's 
evaluation will be increased by one level, from moderate to 
moderately severe, and used as the combined evaluation for 
the affected muscle groups.  Therefore a combined 30 percent 
evaluation, but not more, is warranted for the right leg 
residuals disability.

There is no evidence that the schedular evaluation in this 
case is inadequate.  As discussed above, there are higher 
ratings for muscle disabilities, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The 
appellant has not required any frequent hospitalization for 
any right leg problem, and he has not demonstrated marked 
interference with employment caused by the right leg 
disability alone.  The appellant has not offered any 
objective evidence of any symptoms due to the right leg 
disability that are not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of an extraschedular 
rating is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).


3.  Scars

Separate, compensable evaluations may be warranted for 
individual scars that are tender, painful, poorly nourished, 
ulcerated, or that limit the function or movement of the body 
part affected.  See Esteban, supra.  The rating criteria for 
scars were changed, effective August 30, 2002.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002).  In keeping with VA 
practice and appropriate precedent, the rating agency should 
apply the version of the regulation that is most favorable to 
the veteran, since the regulations changed during the 
pendency of his appeal.  See VAOPGCPREC 7-03 (2003).

Under the new criteria, Diagnostic Code 7801 directs that 
scars other than on the head, face, or neck that are deep or 
cause limited motion are evaluated as 10 percent disabling 
for areas exceeding 6 square inches.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a deep scar is one associated with underlying soft 
tissue damage.  Diagnostic Code 7802 provides that scars 
other than head, face, or neck scars that are superficial and 
do not cause limited motion will be rated as 10 percent 
disabling for areas of 144 square inches or greater.  Notes 
following the rating criteria explain (1) scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of the extremities or trunk, will be 
rated separately and combined in accordance with 38 C.F.R. 
§ 4.25, and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  Diagnostic Code 7803 notes 
that unstable superficial scars are evaluated as 10 percent 
disabling.  Note (1) indicates that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2) indicates that a superficial 
scar is one not associated with underlying soft tissue 
damage.  Diagnostic Code 7804 provides that superficial scars 
that are painful on examination are rated as 10 percent 
disabling.  Note (1) states that a superficial scar is one 
not associated with underlying soft tissue damage.  Note (2) 
states that in this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  Diagnostic Code 7805 directs that other scars 
shall be rated on the limitation of function of the affected 
part.

Under the old criteria, Diagnostic Code 7803 afforded a 10 
percent rating for a scar, regardless of size, that was 
superficial, poorly nourished, or characterized by repeated 
ulceration.  Diagnostic Code 7804 awarded 10 percent for a 
superficial scar that was tender and painful upon objective 
observation, regardless of size.  Diagnostic Code 7805 does 
not differ, directing that other scars be evaluated on the 
limitation of the function of the part affected.  38 C.F.R. 
Part 4 (2002).

The appellant has scarring due to his service-connected right 
arm and leg disabilities.  The medical evidence of record 
discussed above indicates that the right biceps scar is 
tender to palpation, as is the right posterior knee scar.  
The right anterior knee scar, however, is not associated with 
chronic skin changes and is nontender.  Further, the evidence 
does not show that any one of these scars itself results in 
any limitation of function of the right arm or leg.  
Therefore, a separate 10 percent evaluation is warranted for 
the right arm scar and the right posterior knee scar under 
Diagnostic Code 7804, but a separate 10 percent evaluation is 
not warranted under either the old or new skin regulations 
for the right anterior knee scar.  Ten percent is the maximum 
evaluation available under Diagnostic Code 7804.  
Furthermore, there is no clinical indication that any of the 
scars has resulted in underlying soft tissue damage or that 
the area of any scar exceeds 12 square inches (77 sq. cm).

An evaluation in excess of ten percent is not warranted for 
either the arm scar or the posterior knee scar because there 
is no indication that these scars limit the function of the 
appellant's elbow or knee in any way.  Therefore, a higher 
evaluation is not available for the scars alone based on 
limitation of function.  See 38 C.F.R. § 4.14.

There is no evidence of an exceptional disability picture in 
this case.  The appellant has not required any 
hospitalization for treatment of any scar.  The appellant has 
not offered any objective evidence of any symptoms due to the 
scars that would render impractical the application of the 
regular schedular standards.  Consequently, the Board 
concludes that the assignment of an extraschedular rating is 
not warranted for any one of the scars.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).


ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, the benefits sought on appeal are 
denied.

An increased rating in excess of 10 percent for the veteran's 
bilateral hearing loss disability is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of the blasting cap fragment wound to the right upper 
extremity, involving Muscle Group V, is denied.

A schedular evaluation of 30 percent, but no more, for the 
right leg disability is granted, subject to the laws and 
regulations governing the award of monetary benefits. 

Separate schedular evaluations of 10 percent, but no more, 
for the right biceps scar and the right posterior scar are 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate a claim for new and material evidence, but he 
was not provided with notice of the type of evidence 
necessary to establish service connection for a back 
disorder.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that includes an explanation as to the type of 
evidence that is needed to establish service connection.

The Court has indicated that when the Board addresses a 
question not considered by the RO, the Board must consider 
whether the claimant had notice of that issue and whether the 
claimant would be prejudiced by lack of such notice.  Barnett 
v. Brown, 8 Vet. App. 1 (1995); see Curry v. Brown, 7 Vet. 
App. 59, 66 (1994); Bernard v. Brown, 4 Vet. App. 384 (1993).

There is much doubt as to whether the appellant had notice in 
1970 as to the denial of his claim for service connection for 
a back disorder, and that there may be prejudice to him by 
the lack of such notice.  Under the circumstances of this 
case, the Board is of the opinion that further development is 
necessary in order to provide due process of law.

In view of the account given by the appellant of events that 
happened in service and of the medical treatment that 
followed, the Board will ask for the RO to attempt to develop 
the record further as will be explained below.  Regardless of 
whether additional records are obtained, the appellant should 
also be afforded a VA examination to determine if any 
diagnosed back disorder is linked to his period of active 
military duty in any way.





Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 205) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2005) is completed.  In particular, the 
RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim for service 
connection for a back disorder on a de 
novo basis and of what part of such 
evidence he should obtain and what part 
the Secretary will attempt to obtain on 
his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  The appellant should be 
told to submit all pertinent evidence he 
has in his possession.  

2.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the appellant for a back condition not 
already of record should be identified 
and obtained.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
included in the claims file.

3.  The RO should contact the appellant 
to obtain the names and addresses of all 
medical care providers, private or 
government, who have treated him for any 
low back problems since 1969.  After 
securing the necessary release(s), the RO 
should obtain those records that have not 
been previously secured.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  After the above development is 
completed, the RO should arrange to have 
the appellant examined in order to 
determine the nature, onset date and 
etiology of any low back disorder.  The 
claims file must be made available to the 
examiner for review in connection with the 
examination.  (The opinion requested below 
should be obtained even if the appellant 
does not report for the examination.)

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis and 
etiology of any low back disorder found.  
All necessary tests and studies should be 
conducted.  

The examiner should offer an opinion as 
to the etiology and onset date of any 
diagnosed low back disorder.  In 
particular, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that each of the 
appellant's diagnosed low back conditions 
is attributable to any disease or 
incident incurred during his active 
military service from August 1967 to 
August 1969.

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examiner report.  If the report does not 
include all test reports, special studies 
or fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.

6.  Thereafter, the RO should 
readjudicate the issue of service 
connection for a back disorder on a de 
novo basis.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


